DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 15-21 are rejected under 35 U.S.C. 101 because the claims are directed towards non-statutory subject matter.
	With respect to claims 15-21, the claims are not limited to tangible embodiments.  The claims recited a machine-readable storage medium.  It can be reasonably interpreted that the machine-readable storage medium would include embodiments including propagation media, such as carrier waves, which fail to establish a statutory category of invention.  Amending the specification as well as the claim to recite "a non-transitory machine-readable storage medium" is believed to be sufficient to overcome this rejection. 
	Allowable Subject Matter
2.	Claims 1-14 and 22-36 are allowed.
	Bloebaum et al. (US 20070230678) teaches a method for providing caller-originated alert signals. The method may comprise the steps of: creating, by a first user associated with a first user equipment, an alert signal that is customized for a second user associated with a second user equipment; requesting, by the first user equipment, a communication session with the second user equipment; and causing the alert signal to be transmitted, via a phonepage server, to the second user equipment for rendering thereon to alert the second user of the communication session. 
Phadnis et al. (US 20130272513) teaches caller information in multiple languages to multiple receiving communication devices. In one embodiment, the method includes receiving a call request from a sending endpoint communication device connected to a network. Caller identification information associated with the call request is obtained, where the caller identification information includes one or more identifications associated with the sending endpoint communication device. Each identification specifies the same content in a different language. The call request and at least one of the identifications are transmitted over the network to be received by receiving endpoint communication devices connected to the network. Each receiving endpoint communication device can output at least one of the received identifications specified in a language designated for use by that receiving endpoint communication device.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “receiving a first message, wherein the first message comprises a network communication device identification and a feature tag having a language indication that indicates a language configuration of the network communication device; in response to the receiving the first message, storing the language indication and associating the language indication with the network communication device identification; determining whether an incoming call is not authenticated; and in response to the determining that the incoming call is not authenticated, transmitting a textual message to the network communication device using the language configuration to indicate the incoming call is not authenticated.”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior in order to arrive at claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641